UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-5890 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 91-1820757 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x THE REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS I(1)(a) AND (b) OF FORM 10-K AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT. 2 Explanatory Note GCI, Inc. ("Company") is filing this Amendment to its Annual Report on Form 10-K for the fiscal year ended December 31, 2011, which was originally filed on March 9, 2012 ("Original Filling").This Amendment is being filed for the sole purpose of filing the eXtensible Business Reporting Language (“XBRL”) interactive data files, which were referenced in the exhibit index contained in Item 15 of Part IV of our Original Filing and not included with the Original Filing due to a transmission error.This Amendment amends and restates in their entirety only the cover page, exhibit index, Exhibit 101 and the signatures page.This Amendment does not affect any other parts of, or exhibits, to the Original Filing, and those unaffected parts or exhibits are not included in this Amendment. Except as expressly stated in this Amendment, this Amendment continues to speak as of the date of the Original Filing, and the Company has not updated the disclosure contained in the Amendment to reflect events that have occurred since the filing of the Original Filing.Accordingly, this Amendment must be read in conjunction with the Company's other filings, if any, made with the Securities and Exchange Commission ("SEC") subsequent to the filing of the Original Filing, including amendments to those filings, if any. 3 Item 15(b). Exhibits Listed below are the exhibits that are filed as a part of this Report (according to the number assigned to them in Item 601 of Regulation S-K): Exhibit No. Description Restated Articles of Incorporation of General Communication, Inc. dated August 20, 2007 (37) Amended and Restated Bylaws of General Communication, Inc. dated August 20, 2007 (36) Certified copy of the General Communication, Inc. Amendment No. 1, dated as of June 25, 2007, to the Amended and Restated 1986 Stock Option Plan (33) Westin Building Lease (3) Duncan and Hughes Deferred Bonus Agreements (4) Compensation Agreement between General Communication, Inc. and William C. Behnke dated January 1, 1997 (13) Order approving Application for a Certificate of Public Convenience and Necessity to operate as a Telecommunications (Intrastate Interexchange Carrier) Public Utility within Alaska (2) MCI Carrier Agreement between MCI Telecommunications Corporation and General Communication, Inc. dated January 1, 1993 (5) Contract for Alaska Access Services Agreement between MCI Telecommunications Corporation and General Communication, Inc. dated January 1, 1993 (5) Promissory Note Agreement between General Communication, Inc. and Ronald A. Duncan, dated August 13, 1993 (6) Deferred Compensation Agreement between General Communication, Inc. and Ronald A. Duncan, dated August 13, 1993 (6) Pledge Agreement between General Communication, Inc. and Ronald A. Duncan, dated August 13, 1993 (6) The GCI Special Non-Qualified Deferred Compensation Plan (7) Transponder Purchase Agreement for Galaxy X between Hughes Communications Galaxy, Inc. and GCI Communication Corp. (7) Licenses: (3) 214 Authorization International Resale Authorization Digital Electronic Message Service Authorization Certificate of Convenience and Public Necessity – Telecommunications Service (Local Exchange) dated July 7, 2000(29) ATU Interconnection Agreement between GCI Communication Corp. and Municipality of Anchorage, executed January 15, 1997 (12) Asset Purchase Agreement, dated April 15, 1996, among General Communication, Inc., ACNFI, ACNJI and ACNKSI (8) Asset Purchase Agreement, dated May 10, 1996, among General Communication, Inc., and Alaska Cablevision, Inc. (8) Asset Purchase Agreement, dated May 10, 1996, among General Communication, Inc., and McCaw/Rock Homer Cable System, J.V. (8) Asset Purchase Agreement, dated May 10, 1996, between General Communication, Inc., and McCaw/Rock Seward Cable System, J.V. (8) Amendment No. 1 to Securities Purchase and Sale Agreement, dated October 31, 1996, among General Communication, Inc., and the Prime Sellers Agent (9) First Amendment to Asset Purchase Agreement, dated October 30, 1996, among General Communication, Inc., ACNFI, ACNJI and ACNKSI (9) 4 Exhibit No. Description Order Approving Arbitrated Interconnection Agreement as Resolved and Modified by Order U-96-89(5) dated January 14, 1997 (12) Amendment to the MCI Carrier Agreement executed April 20, 1994 (12) Amendment No. 1 to MCI Carrier Agreement executed July 26, 1994 (11) MCI Carrier Addendum—MCI ervice effective February 1, 1994 (11) Third Amendment to MCI Carrier Agreement dated as of October 1, 1994 (11) Fourth Amendment to MCI Carrier Agreement dated as of September 25, 1995 (11) Fifth Amendment to the MCI Carrier Agreement executed April 19, 1996 (12) Sixth Amendment to MCI Carrier Agreement dated as of March 1, 1996 (11) Seventh Amendment to MCI Carrier Agreement dated November 27, 1996 (14) First Amendment to Contract for Alaska Access Services between General Communication, Inc. and MCI Telecommunications Corporation dated April 1, 1996 (14) Service Mark License Agreement between MCI Communications Corporation and General Communication, Inc. dated April 13, 1994 (13) Radio Station Authorization (Personal Communications Service License), Issue Date June 23, 1995 (13) Contract No. 92MR067A Telecommunications Services between BP Exploration (Alaska), Inc. and GCI Network Systems dated April 1, 1992 (14) Amendment No. 03 to BP Exploration (Alaska) Inc. Contract No. 92MRO67A effective August 1, 1996 (14) Lease Agreement dated September 30, 1991 between RDB Company and General Communication, Inc. (2) Order Approving Transfer Upon Closing, Subject to Conditions, and Requiring Filings dated September 23, 1996 (13) Order Granting Extension of Time and Clarifying Order dated October 21, 1996 (13) Employment and Deferred Compensation Agreement between General Communication, Inc. and John M. Lowber dated July 1992 (13) Deferred Compensation Agreement between GCI Communication Corp. and Dana L. Tindall dated August 15, 1994 (13) Transponder Lease Agreement between General Communication Incorporated and Hughes Communications Satellite Services, Inc., executed August 8, 1989 (6) Addendum to Galaxy X Transponder Purchase Agreement between GCI Communication Corp. and Hughes Communications Galaxy, Inc. dated August 24, 1995 (13) Order Approving Application, Subject to Conditions; Requiring Filing; and Approving Proposed Tariff on an Inception Basis, dated February 4, 1997 (13) Supply Contract Between Submarine Systems International Ltd. And GCI Communication Corp. dated as of July 11, 1997. (15) Supply Contract Between Tyco Submarine Systems Ltd. And Alaska United Fiber System Partnership Contract Variation No. 1 dated as of December 1, 1997. (15) Third Amendment to Contract for Alaska Access Services between General Communication, Inc. and MCI Telecommunications Corporation dated February 27, 1998 (16) # Fourth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI WorldCom dated January 1, 1999. (17) # Fifth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI WorldCom Network Services, Inc., formerly known as MCI Telecommunications Corporation dated August 7, 2000 # (18) 5 Exhibit No. Description Sixth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI WorldCom Network Services, Inc., formerly known as MCI Telecommunications Corporation dated February 14, 2001 # (18) Seventh Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI WorldCom Network Services, Inc., formerly known as MCI Telecommunications Corporation dated March 8, 2001 # (18) Contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated March 12, 2002 # (21) First Amendment to Lease Agreement dated as of September 2002 between RDB Company and GCI Communication Corp. as successor in interest to General Communication, Inc. (22) Agreement and plan of merger of GCI American Cablesystems, Inc. a Delaware corporation and GCI Cablesystems of Alaska, Inc. an Alaska corporation each with and into GCI Cable, Inc. an Alaska corporation, adopted as of December 10, 2002(22) Articles of merger between GCI Cablesystems of Alaska, Inc. and GCI Cable, Inc., adopted as of December 10, 2002(22) Aircraft lease agreement between GCI Communication Corp., and Alaska corporation and 560 Company, Inc., an Alaska corporation, dated as of January 22, 2001 (22) First amendment to aircraft lease agreement between GCI Communication Corp., and Alaska corporation and 560 Company, Inc., an Alaska corporation, dated as of February 8, 2002(22) Bonus Agreement between General Communication, Inc. and Wilson Hughes (23) Eighth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI WorldCom Network Services, Inc. # (23) Settlement and Release Agreement between General Communication, Inc. and WorldCom, Inc. (23) Waiver letter agreement dated as of February 13, 2004 for Credit, Guaranty, Security and Pledge Agreement(24) Indenture dated as of February 17, 2004 between GCI, Inc. and The Bank of New York, as trustee(24) Registration Rights Agreement dated as of February 17, 2004, among GCI, Inc.,and Deutsche Bank Securities Inc., Jefferies & Company, Inc., Credit Lyonnais Securities (USA), Inc., Blaylock & Partners, L.P., Ferris, Baker Watts, Incorporated, and TD Securities (USA), Inc., as Initial Purchasers (24) First amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated July 24, 2002 # (26) Second amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated December 31, 2003 (26) Third amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated February 19, 2004 # (26) 6 Exhibit No. Description Fourth amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated June 30, 2004 # (26) Audit Committee Charter (as revised by the board of directors of General Communication, Inc. effective as of February 3, 2005)(27) Nominating and Corporate Governance Committee Charter (as revised by the board of directors of General Communication, Inc. effective as of February 3, 2005)(27) Fifth amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated January 22, 2005 #(27) Ninth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI WorldCom Network Services, Inc. #(28) Amended and Restated Credit Agreement among GCI Holdings, Inc. and Calyon New York Branch as Administrative Agent, Sole Lead Arranger, and Co-Bookrunner, The Initial Lenders and Initial Issuing Bank Named Herein as Initial Lenders and Initial Issuing Bank, General Electric Capital Corporation as Syndication Agent, and Union Bank of California, N.A., CoBank, ACB, CIT Lending Services Corporation and Wells Fargo Bank, N.A. as Co-Documentation Agents, dated as of August 31, 2005(28) Amended and Restated 1986 Stock Option Plan of General Communication, Inc. as of June 7, 2005(28) Amendment No. 1 to $150 Million EBITDA Incentive Program dated December 30, 2005 (29) Full-time Transponder Capacity Agreement with PanAmSat Corporation dated March 31, 2006 #(30) Tenth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formerly known as MCI WorldCom Network Services) #(31) Reorganization Agreement among General Communication, Inc., Alaska DigiTel, LLC, The Members of Alaska DigiTel, LLC, AKD Holdings, LLC and The Members of Denali PCS, LLC dated as of June 16, 2006 (Nonmaterial schedules and exhibits to the Reorganization Agreement have been omitted pursuant to Item 601b.2 of Regulation S-K. We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) #(32) Second Amended and Restated Operating Agreement of Alaska DigiTel, LLC dated as of January 1, 2007 (We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) #(32) Sixth amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated September 20, 2006 (33) Seventh amendment to contract for Alaska Access Services between Sprint Communications Company L.P. and General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp. dated January 17, 2007 # (33) General Communication, Inc. Director Compensation Plan dated June 29, 2006 (33) 7 Exhibit No. Description Eleventh Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formerly known as MCI WorldCom Network Services) # (35) Third Amendment to the Amended and Restated Credit Agreement among GCI Holdings, Inc., GCI Communication Corp., GCI Cable, Inc., GCI Fiber Communication Co., Potter View Development Co., Inc., and Alaska United Fiber System Partnership, GCI, Inc., the banks, financial institutions, and other lenders party hereto and Calyon New York Branch as Administrative Agent, dated as of September 14, 2007 (36) Joinder Agreement dated as of September 28, 2007 among BNP Paribas, U.S. Bank National Association, GCI Holdings, Inc., GCI Communication Corp., GCI Cable, Inc., GCI Fiber Communication Co., Potter View Development Co., Inc., and Alaska United Fiber System Partnership, GCI, Inc., and Calyon New York Branch as Administrative Agent (36) Strategic Roaming Agreement dated as of October 30, 2007 between Alaska DigiTel, LLC. And WirelessCo L.P. # (37) CDMA Build-out Agreement dated as of October 30, 2007 between Alaska DigiTel, LLC. and WirelessCo L.P. (Nonmaterial schedules and exhibits to the Reorganization Agreement have been omitted pursuant to Item 601b.2 of Regulation S-K. We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) # (37) Long-term de Facto Transfer Spectrum Leasing agreement between Alaska DigiTel, LLC. and SprintCom, Inc. # (37) Twelfth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formerly known as MCI WorldCom Network Services) dated November 19, 2007 (Nonmaterial schedules and exhibits to the Reorganization Agreement have been omitted pursuant to Item 601b.2 of Regulation S-K. We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) # (37) Stock Purchase Agreement dated as of October 12, 2007 among GCI Communication Corp., United Companies, Inc., Sea Lion Corporation and Togiak Natives LTD. (Nonmaterial schedules and exhibits to the Reorganization Agreement have been omitted pursuant to Item 601b.2 of Regulation S-K. We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) (37) Fourth Amendment to the Amended and Restated Credit Agreement dated as of May 2, 2008 by and among GCI Holdings, Inc., the other parties thereto and Calyon New York Branch, as administrative agent, and the other Lenders party thereto (38) Second Amendment to Lease Agreement dated as of April 8, 2008 between RDB Company and GCI Communication Corp. as successor in interest to General Communication, Inc. (39) Audit Committee Charter (as revised by the board of directors of General Communication, Inc. effective as of April 27, 2007) (39) Nominating and Corporate Governance Committee Charter (as revised by the board of directors of General Communication, Inc. effective as of April 27, 2007) (39) 8 Exhibit No. Description Thirteenth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formally known as MCI WorldCom Network Services) dated January 16, 2008 # (39) Fourteenth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formally known as MCI WorldCom Network Services) dated May 15, 2008 (40) Contract for Alaska Access Services between the Company and Verizon, dated January 1, 1993 (41) # Third Amendment to Contract for Alaska Access Services between the Company and Verizon, dated February 27, 1998 (41) # Fourth Amendment to Contract for Alaska Access Services between the Company and Verizon, dated January 1, 1999 (41) # Fifth Amendment to the Amended and Restated Credit Agreement dated as of October 17, 2008 by and among Holdings, Inc. the other parties thereto and Calyon New York Branch, as administrative agent, and the other Lenders party thereto (42) Amendment to Deferred Bonus Agreement dated December 31, 2008 by and among the Company, the Employer and Mr. Duncan (43) Amendment to Deferred Compensation Agreement dated December 31, 2008 by and among the Company, the Employer and Mr. Duncan (43) First Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated February 15, 2008 # (44) Second Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated April 9, 2008 # (44) Third Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated June 4, 2008 # (44) Fourth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated June 4, 2008 # (44) Fifth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated September 30, 2008 # (44) Sixth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated October 31, 2008 # (44) Seventh Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated November 6, 2008 # (44) Eighth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication Corp. dated June 8, 2009 # (44) Fifteenth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formally known as MCI WorldCom Network Services) dated May 5, 2009 # (44) 9 Exhibit No. Description Second Amended and Restated Credit Agreement dated as of January 29, 2010 by and among GCI Holdings, Inc., the other parties thereto and Calyon New York Branch, as administrative agent, and the other Lenders party thereto (45) Sixteenth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formally known as MCI WorldCom Network Services) dated October 13, 2009 (46) Seventeenth Amendment to Contract for Alaska Access Services between General Communication, Inc. and its wholly owned subsidiary GCI Communication Corp., and MCI Communications Services, Inc. d/b/a Verizon Business Services (successor-in-interest to MCI Network Services, Inc., which was formally known as MCI WorldCom Network Services) dated December 8, 2009 #(46) Audit Committee Charter (as revised by the Board of Directors of General Communication, Inc. effective January 1, 2010) (47) Nominating and Corporate Governance Committee Charter (as revised by the Board of Directors of General Communication, Inc. effective as of January 1, 2010) (47) Ninth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication, Corp. dated June 29, 2010 # (47) Stock Purchase Agreement between General Communication, Inc. and Arctic Slope Regional Corporation, an Alaska corporation, dated as of October 21, 2010 (48) Description of Incentive Compensation Guidelines for Named Executive Officers (49) Amended and restated aircraft lease agreement between GCI Communication Corp., and Alaska corporation and 560 Company, Inc., an Alaska corporation, dated as of February 25, 2005 (55) First amendment to the amended and restated aircraft lease agreement between GCI Communication Corp., and Alaska corporation and 560 Company, Inc., an Alaska corporation, dated as of December 27, 2010 (55) Tenth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication, Corp. dated September 24, 2010 # (55) Eleventh Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication, Corp. dated September 23, 2010 # (55) Twelfth Amendment to the Full-Time Transponder Capacity Agreement (Pre-Launch) between Intelsat Corporation, formerly known as PanAmSat Corporation and GCI Communication, Corp. dated November 5, 2010 # (55) Reorganization Agreement among General Communication, Inc., Alaska DigiTel, LLC, The Members of Alaska DigiTel, LLC, AKD Holdings, LLC and The Members of Denali PCS, LLC dated as of June 16, 2006 (Nonmaterial schedules and exhibits to the Reorganization Agreement have been omitted pursuant to Item 601b.2 of Regulation S-K. We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) (55) Second Amended and Restated Operating Agreement of Alaska DigiTel, LLC dated as of January 1, 2007 (We agree to furnish supplementally to the Commission upon request a copy of any omitted schedule or exhibit.) (55) Amendment No. 2 to the Amended and Restated 1986 Stock Option Plan of General Communication, Inc. (50) 10 Exhibit No. Description Amendment No. 3 to the Amended and Restated 1986 Stock Option Plan of General Communication, Inc. (55) Amended Memorandum of Understanding dated effective as of January26, 2006 setting forth the principal terms and conditions of transactions proposed to be consummated among Alaska DigiTel, LLC, an Alaska limited liability company, all of the members of Denali PCS, LLC, an Alaska limited liability company, and General Communication, Inc., an Alaska corporation (55) Broadband Initiatives Program Loan/Grant and Security Agreement between United Utilities, Inc. and the United States of America dated as of June 1, 2010 # (55) Add-on Term Loan Supplement No. 1 (51) Second Amended and Restated Aircraft Lease Agreement between GCI Communication Corp., an Alaska corporation and 560 Company, Inc., an Alaska corporation, dated May 9, 2011 (52) Add-on Term Loan Supplement No. 2(53) Credit Agreement dated August 30, 2011 by and between Unicom, Inc. as borrower and Northern Development Fund VIII, LLC as Lender and Travois New Markets Project CDE X, LLC as Lender and Waveland Sub CDE XVI, LLC as Lender and Alaska Growth Capital Bidco, Inc. as Disbursing Agent (54) 14 Code Of Business Conduct and Ethics (originally reported as exhibit 10.118) (25) Letter regarding change in accounting principle (39) Subsidiaries of the Registrant(56) 31 Certifications Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (56) 32 Certifications Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (56) 99 Additional Exhibits: The Articles of Incorporation of GCI Communication Corp. (1) The Bylaws of GCI Communication Corp. (1) The Bylaws of GCI Cable, Inc. (10) The Articles of Incorporation of GCI Cable, Inc. (10) The Bylaws of GCI Holdings, Inc. (13) The Articles of Incorporation of GCI Holdings, Inc. (13) The Articles of Incorporation of GCI, Inc. (12) The Bylaws of GCI, Inc. (12) The Partnership Agreement of Alaska United Fiber System (15) The Bylaws of Potter View Development Co., Inc. (19) The Articles of Incorporation of Potter View Development Co., Inc. (19) The Bylaws of GCI Fiber Communication, Co., Inc. (20) The Articles of Incorporation of GCI Fiber Communication, Co., Inc. (20) The following materials from GCI, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Balance Sheets; (ii) Consolidated Income Statements; (iii) Consolidated Statements of Stockholder's Equity; (iv) Consolidated Statements of Cash Flows; and (v) Notes to Consolidated Financial Statements * # CONFIDENTIAL PORTION has been omitted pursuant to a request for confidential treatment by us to, and the material has been separately filed with, the SEC.Each omitted Confidential Portion is marked by three asterisks. * Filed herewith. 11 Exhibit Reference Description 1 Incorporated by reference to GCI’s Annual Report on Form 10-K for the year ended December 31, 1990 2 Incorporated by reference to GCI’s Annual Report on Form 10-K for the year ended December 31, 1991 3 Incorporated by reference to GCI’s Registration Statement on Form 10 (File No. 0-15279), mailed to the Securities and Exchange Commission on December 30, 1986 4 Incorporated by reference to GCI’s Annual Report on Form 10-K for the year ended December 31, 1989. 5 Incorporated by reference to GCI’s Current Report on Form 8-K dated June 4, 1993. 6 Incorporated by reference to GCI’s Annual Report on Form 10-K for the year ended December 31, 1993. 7 Incorporated by reference to GCI’s Annual Report on Form 10-K for the year ended December 31, 1995. 8 Incorporated by reference to GCI’s Form S-4 Registration Statement dated October 4, 1996. 9 Incorporated by reference to GCI’s Current Report on Form 8-K dated November 13, 1996. 10 Incorporated by reference to GCI’s Annual Report on Form 10-K for the year ended December 31, 1996. 11 Incorporated by reference to GCI’s Current Report on Form 8-K dated March 14, 1996, filed March 28, 1996. 12 Incorporated by reference to GCI’s Form S-3 Registration Statement (File No. 333-28001) dated May 29, 1997. 13 Incorporated by reference to GCI’s Amendment No. 1 to Form S-3/A Registration Statement (File No. 333-28001) dated July 8, 1997. 14 Incorporated by reference to GCI’s Amendment No. 2 to Form S-3/A Registration Statement (File No. 333-28001) dated July 21, 1997. 15 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 1997. 16 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 1998. 17 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 1999. 18 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2001. 19 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2001. 20 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2001. 21 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2002. 12 Exhibit Reference Description 22 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2002. 23 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2003. 24 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2003. 25 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2004. 26 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2004. 27 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2005. 28 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2005. 29 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2005 filed March 16, 2006. 30 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2006. 31 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2006. 32 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2006 filed March 19, 2007. 33 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2007. 34 Incorporated by reference to The Company’s Form S-8 filed with the SEC on July 27, 2007. 35 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2007. 36 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2007. 37 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2007 filed March 7, 2008. 38 Incorporated by reference to the Company's Report on Form 8-K for the period May 2, 2008 filed May 8, 2008. 39 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2008. 40 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2008. 41 Incorporated by reference to The Company's Report on Form 8-K for the period September 19, 2008 filed on September 22, 2008. 42 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2008. 43 Incorporated by reference to The Company's Report on Form 8-K for the period December 31, 2008 filed January 6, 2009. 13 Exhibit Reference Description 44 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2009. 45 Incorporated by reference to The Company's Report on Form 8-K for the period January 29, 2010 filed February 3, 2010. 46 Incorporated by reference to The Company’s Annual Report on Form 10-K for the year ended December 31, 2009 filed March 12, 2010. 47 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2010 filed August 5, 2010. 48 Incorporated by reference to The Company's Report on Form 8-K for the period October 21, 2010 filed October 27, 2010. 49 Incorporated by reference to The Company's Report on Form 8-K for the period October 7, 2010 filed October 15, 2010. 50 Incorporated by reference to The Company’s Form SC TO-I dated August 6, 2009. 51 Incorporated by reference to The Company's Report on Form 8-K for the period June 10, 2011 filed June 14, 2011. 52 Incorporated by reference to The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 filed August 9, 2011. 53 Incorporated by reference to The Company's Report on Form 8-K for the period July 22, 2011 filed July 26, 2011. 54 Incorporated by reference to The Company's Report on Form 8-K for the period August 30, 2011 filed September 6, 2011. 55 Incorporated by reference to The Company's Annual Report on Form 10-K for the year ended December 31, 2010, filed March 15, 2011. 56 Incorporated by reference to The Company's Annual Report on Form 10-K for the year ended December 31, 2011, filed March 9, 2012. 14 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GCI, INC. By: /s/ G. Wilson Hughes G. Wilson Hughes, President (Chief Executive Officer) Date: March 13, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Signature Title Date /s/ G. Wilson Hughes President and Director March 13, 2012 G. Wilson Hughes (Principal Executive Officer) /s/ John M. Lowber March 13, 2012 John M. Lowber Secretary, Treasurer and Director (Principal Financial Officer) /s/ Lynda L. Tarbath March 13, 2012 Lynda L. Tarbath Vice President, Chief Accounting Officer (Principal Accounting Officer) 15
